                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


ANTONIO A. EPINGER,                          No. 2:19-cv-0339 AC P

               Plaintiff,
       v.

MILA KARASIK,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                      /

Antonio A. Epinger, CDCR # AM-2269, a necessary and material witness in a settlement
conference in this case on August 14, 2019, is confined in High Desert State Prison (HDSP), in
the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before United States Magistrate Judge Kendall J. Newman, by video conference from his place
of confinement, to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California
95814, on Wednesday, August 14, 2019 at 9:00 a.m.

                     ACCORDINGLY, IT IS HEREBY ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place noted above, until completion
      of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, HDSP, P.O. Box 750, Susanville, California 96127:

WE COMMAND you to produce the inmate named above to testify before Magistrate Judge
Newman at the time and place noted above, by video conference, until completion of the
settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: May 30, 2019
